



June 19, 2019




Chris Turner




Dear Chris,


I am pleased to confirm our offer of employment as Chief Financial Officer for
Yum! Brands, reporting to Greg Creed, Yum! Brands CEO. This position will
provide tremendous opportunity for personal and professional development.


As we build a world with more Yum!, we need exceptional talent like you on our
team to achieve our mission. At Yum!, you will have the opportunity to grow
yourself through personal and professional development, make a difference and
experience an energetic and inclusive culture.


Details of the offer are as follows:


•
Start Date: To be determined



•
Salary: You will be paid bi-weekly in the amount of $23,076.92 per pay period,
($600,000 if annualized), less applicable taxes and withholdings.



•
Bonus: In addition to your annual salary, you are also eligible for our Yum!
Leaders' Bonus. This annual bonus recognizes and rewards you for our overall
performance as a company as well as your individual contributions to the
business.



Your target bonus award is 95% of your annual salary, but this award can range
from 0 up to 300% of the target award percentage based on the performance of
both you and the Company. Here’s how it works:
◦
Your payout from the Team Performance Factor is based on the year-end results of
Yum!’s annual performance and can range from 0 to 200% of your target bonus.

◦
Likewise, depending on how well you perform against the personal goals and
objectives set by you and your manager, your Individual Performance Factor could
range from 0 to 150% of your target bonus.

◦
If we achieved the maximum 200% Team Factor multiplied by the maximum 150%
Individual Factor this would result in a bonus award 3 times your target.

◦
For your first year in an eligible position, your reward will be prorated based
on the number of days in position.



•
Long-Term Incentives: The target value of your award is $1,250,000 in economic
value on the date of the grant. The actual award you receive will be based on
management’s assessment of your performance. This award will be delivered 50% in
Stock Appreciation Rights (SARs) and 50% in Performance Shares. Awards are
typically granted annually in February.

◦
Stock Appreciation Rights: Our performance-based stock appreciation rights
program allows you to have a stake in the long-term growth of the company by
granting you the right to the appreciation or gain in Yum!'s stock price over
time.






--------------------------------------------------------------------------------





◦
Performance Share Plan: Your actual payout can range from 0% to 200% of the
value granted to you depending on Yum!’s performance against pre-defined metrics
over a three year performance period.



•
Sign-on Bonus: We are also offering you a one-time sign-on bonus in the amount
of $500,000 (less applicable taxes and withholdings). This bonus will be paid to
you within 30 days of your employment start date. If you voluntarily resign
within one year of this date, you will be required to repay this bonus to Yum.



•
Sign-on Grant: You will also receive a sign-on Restricted Stock Units grants of
$1,500,000 in economic value on the date of the grant. This grant will vest
one-third (33%) per year.



•
Ownership Guidelines: To be eligible to receive an annual long-term incentive
grant, you must be on trend with your Ownership Guidelines. Ownership guidelines
are set by a multiple of your base salary and you have five years to reach these
guidelines through a variety of ownership vehicles. For your level, you must
hold a multiple of 3 times your salary.



•
Executive Income Deferral: The Executive Income Deferral Program (EID) provides
our leaders with an opportunity to enjoy tax-deferred investment returns by
deferring up to 100% of your annual bonus and/or up to 85% of your annual base
salary. There are several investment choices for your deferred money. As an
executive officer, you will be eligible to defer your income through any of the
investment options in the Yum!'s Executive Income Deferral Program (EID) except
for the Yum! Matching Stock Fund for bonus deferrals and the Yum Stock Fund for
base salary deferrals.



•
Executive Physical: You will be eligible for an annual physical examination.



•
Retirement: In addition, after 60 days of employment, you are also eligible to
participate in the YUM! Brands 401(k) Plan (the “401(k) Plan”). The 401(k) Plan
will match your contribution $1 for $1 on up to 6% of eligible pay per pay
period-starting with your very first contribution. Information regarding the
401(k) Plan, including enrollment and investment options, will be sent to your
home address prior to your eligibility date.



•
Leadership Retirement Plan (LRP): The LRP is a nonqualified plan with 4 percent
of Base Pay and Target Bonus credited on your behalf each year employed. Annual
credits are subject to the actual plan provisions, including eligibility and
vesting terms. After three years of service with Yum!, you will be vested in the
LRP.



•
Benefits: A variety of benefits are available to you as a Yum! Employee.



◦
Medical, dental, vision, and legal are available to you effective on your first
day of employment. However, you must enroll before your 45th day in order to
receive coverage for 2019 and it will be backdated to day one of employment.

◦
There are other benefits available to you immediately, including but not limited
to 24/7/365 physician access for only $20, wellness programs and information
security protection.

◦
You can learn more about these benefits, and others, by visiting
HRonline.yum.com. You will have access to HRonline.yum.com after your first day
of work.



•
Vacation: You are eligible to receive four weeks of vacation.






--------------------------------------------------------------------------------







Let’s make it official:


•
Sign Offer Letter and Confidentiality Agreement: We are thrilled to extend this
offer, and look forward to your acceptance. Enclosed you will find two copies of
this letter. Please sign and return one copy to me to accept this offer. The
second copy of the offer letter is for your records.



•
Change in Control: You will be provided a Change in Control agreement.



•
Complete Background Check: This offer of employment is contingent upon a
satisfactory background check and proof of your work eligibility. Federal law
requires that you provide documentation, which verifies your identity and your
eligibility to work in the United States.



•
Agreement to Arbitrate: This offer of employment is also contingent upon your
agreement and signature on our Agreement to Arbitrate form, which is enclosed
with this letter. The Agreement to Arbitrate is intended to provide all
employees and the company with an efficient and fair procedure to resolve any
disputes that may relate to your employment. It is an alternative solution to
litigation that often provides faster results for all parties involved.



•
And remember, your employment at Yum! is at-will. This means that either you or
Yum! can end the employment relationship at any time. An at-will employee’s
status (for example, position, salary change, promotions, demotions, etc.) may
also be changed at-will, with or without cause and with or without notice, at
any time by Yum!.



Sincerely,


/s/ Tracy Skeans
Tracy Skeans
Chief Transformation & People Officer
Yum! Brands, Inc.
  


Agreed and accepted:
/s/ Chris Turner
 
June 21, 2019
 
Signature - Chris Turner
 
Date
 





cc: Jeff Belcher, Lori Shoemaker, Judy Current


This letter provides a summary of our rewards programs as of January 1, 2019.
The Company reserves the right to change or terminate the programs or plans at
any time. No rights shall accrue by reason of, or arising out of, any statement
made in, or omitted from, this document.







